DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action for US Patent Application No. 16/765198 by Nakamura et al.
3.	Claims 1-8 are currently pending and have been fully considered.
Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2018/0219256 A1), herein referred to as Lee.
With respect to claim 1, Lee teaches (Claims 11 and 14) an electrolyte composition comprising a cyclic carbonate having a chemical structure shown below:

    PNG
    media_image1.png
    189
    286
    media_image1.png
    Greyscale

With respect to R101 in claim 1, formula (1), Lee teaches R’ can be hydrogen, fluorine or an alkyl group. With respect to R102 in claim 1, formula (1), Lee teaches hydrogen is bonded to the carbon (not shown). With respect to R103 in claim 1, formula (1), Lee teaches an alkyl group comprised of R’’, R’’’ and hydrogen bonded to carbon which is bonded to oxygen. 
With respect to claim 2, Lee teaches with respect to R103 that R’’ or R’’’ can include an organic group having an unsaturated carbon-carbon bond such as fluoro-substituted alkyloxyalkylene. 
With respect to claim 3, Lee teaches [0061] the cyclic carbonate electrolyte composition is preferably used in an amount of 5 weight percent of the total weight of the electrolyte composition.
With respect to claim 4, Lee teaches [0057] an electrolyte salt may be included in the electrolyte composition.
With respect to claims 5 and 6, Lee teaches (Claim 20) an electrochemical device (supercapacitor) and a lithium ion battery that include the electrolyte composition. 
With respect to claims 7 and 8, Lee teaches [0089-0091] a stack of 20 dry cells (module) comprising the electrolyte composition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yew et al. (US 2005/0214649 A1) teach a cyclic carbonate for an electrolyte.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724